Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ian Schutter on September 10, 2021.

The application has been amended as follows: 
In the Claims:
Claim 21, the last line, the phrase “mouth cushion” has been amended to the phrase --mouth cushion; and wherein the fastener further comprises a nasal interface retainer part structured and arranged to engage behind a fastener retainer part of the nasal interface when the fastener is secured to the nasal interface.--.
Claim 55 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Bateman et al. (7,152,602) discloses a breathing arrangement for use between a patient and a structure to deliver a flow of pressurized breathable gas (mask 
Strickland et al. (2003/0079749) teaches a related patient interface (nasal cannula 10, Figs. 1-2) which includes a pair of inlet conduits (delivery tube(s) 20, 21, Fig. 2) structured to deliver breathable gas into the patient interface, each attached to a respective one of the lateral sides of the patient interface (see Fig. 2), thus delivering air to the user via the patient interface. There is also a joint (Y-shaped coupler 22, Fig. 2) to couple the pair of inlet conduits (20, 21) to an air delivery tube supplying the breathable gas (24, Fig. 1). In use, when one of the delivery tubes is closed off such as by patient 
Trimble et al. (4,782,832) discloses a related nasal interface that has a fastener (hollow rotatable body 58, Fig. 9) that is separate and distinct structure from the nasal interface (nasal pillows 62, 62, Fig. 9) and the fastener includes a lower retainer part (radially expanded connection rim 72, Fig. 9) structured and arranged to engage behind a fastener retainer part (behind the wall portion of opening 70, Fig. 9) when the fastener is connected (as in Fig. 9). The fastener allows the nasal interface to be rotated to desired angles to suit the needs of the patient (see Fig. 6).
However, none of the prior art of record teaches, discloses, or fairly suggests the combination of features in claim 21 including wherein the fastener further comprises a nasal interface retainer part structured and arranged to engage behind a fastener retainer part of the nasal interface when the fastener is secured to the nasal interface. Therefore, claims 21-31, 33-42, 51, and 56-58 have been found allowable, since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WIlkie et al. (2003/0172936) discloses a related nasal interface .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785